PeR Cueiam.
The evidence offered in the trial below, in our opinion, was insufficient to make out a case of actionable negligence against the defendant under the South Carolina decisions. There is no evidence of excessive speed on the part of the defendant; neither is there any evidence as to how long the injured plaintiff had been on the highway prior to the accident. The plaintiff was not mentally competent to testify in the hearing below. Negligence is not presumed from the mere fact that an injury has been inflicted.
Affirmed.